Citation Nr: 1615673	
Decision Date: 04/18/16    Archive Date: 04/26/16

DOCKET NO.  10-37 726	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a right knee disorder, including as due to a qualifying chronic disability to include undiagnosed illness.

2.  Entitlement to service connection for tension headaches, including as due to a qualifying chronic disability to include undiagnosed illness.


ATTORNEY FOR THE BOARD

Patricia Kingery, Associate Counsel 






INTRODUCTION

The Veteran, who is the appellant in this case, had active service from July 1999 to November 2003 and from July 2006 to October 2007.

This appeal comes to the Board of Veterans' Appeals (Board) from a June 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.  

In July 2015, the Board remanded the issues on appeal for additional development.  Pursuant to the remand instructions, additional VA treatment records were associated with the claims file.  Further, an April 2008 private treatment record associated with the file was translated into English.  As such, the Board finds that there has been substantial compliance with the prior Board remand order.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting the Board's duty to "insure [the RO's] compliance" with the terms of its remand orders); D'Aries v. Peake,	 22 Vet. App. 97 (2008).      


FINDINGS OF FACT

1.  The Veteran had service in the Southwest Asian Theater of operations during the Persian Gulf War.

2.  The Veteran has a current qualifying chronic disability characterized by symptoms of right knee pain that has manifested to a compensable degree during a six month period since service.

3.  The Veteran does not have, and has not had at any time proximate to or during the course of this appeal, a diagnosed headache disability.

4.  The Veteran's undiagnosed headache symptoms have not manifested to a compensable degree during a six month period since service.  


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in favor of the Veteran, the criteria for presumptive service connection for undiagnosed right knee pain, as due to a qualifying chronic disability, have been met.  38 U.S.C.A. §§ 1101, 1110, 1117, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317 (2015).

2.  The criteria for service connection for headaches have not been met.  38 U.S.C.A. §§ 1101, 1110, 1117, 5103, 5103A, 5107 (West 2014); 38 C.F.R.	 §§ 3.102, 3.159, 3.303, 3.317 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.          38 U.S.C.A. §§ 5100, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159 (2015).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of VA and the claimant for procuring that evidence.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).  Such notice should also address VA's practices in assigning disability ratings and effective dates for those ratings.  See Dingess/Hartman v. Nicholson,	 19 Vet. App. 473 (2006).  Notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  38 C.F.R.	 § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The Board is granting service connection for a right knee disorder, which constitutes a full grant of the benefits sought on appeal; therefore, no further discussion regarding VCCA notice or assistance duties is required with respect to this issue.  

With respect to the issue of service connection for headaches, the Veteran was provided notice in March 2008 prior to the initial adjudication of the claim in June 2008.  The Veteran was notified of the evidence not of record that was necessary to substantiate the claim, VA and the Veteran's respective duties for obtaining evidence, and VA's practices in assigning disability ratings and effective dates.  Thus, the Board concludes that VA satisfied its duties to notify the Veteran.       

VA satisfied its duty to assist the Veteran in the development of the claim.  First, VA satisfied its duty to seek, and assist in the procurement of, relevant records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including service treatment records, VA treatment records, private treatment records, VA examination reports, and lay statements.  

Second, VA satisfied its duty to obtain a medical opinion when required.  See        38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The Veteran was provided with VA examinations (the reports of which have been associated with the claims file) in April 2008 and November 2012.  The Board finds that the VA examination reports are thorough and adequate and provide a sound basis upon which to base a decision with regard to the issues on appeal.  The VA examiners personally interviewed and examined the Veteran, including eliciting a history, and provided opinions with supporting rationale.    

Finally, the Veteran was offered the opportunity to testify at a Board hearing, but declined.  As VA satisfied its duties to notify and assist the Veteran, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159.

Service Connection Laws and Regulations 

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a) (2015).  Generally, service connection for a disability requires evidence of: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated by service.  See Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).

In this case, as discussed below, the Board finds that the weight of the evidence is against a finding that the Veteran has a diagnosed right knee or headache disability; therefore, neither can be a "chronic disease" under 38 C.F.R. § 3.309(a) (2015) and the presumptive provisions based on "chronic" symptoms in service and "continuous" symptoms since service at 38 C.F.R. § 3.303(b) or manifesting within one year of service separation at 38 C.F.R. § 3.307 (2015) do not apply.  

Service connection may be granted on a presumptive basis for a Persian Gulf veteran who exhibits objective indications of qualifying chronic disability, including resulting from undiagnosed illness, that became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 21, 2016, and which by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1).  In claims based on qualifying chronic disability, unlike those for direct service connection, there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Gutierrez v. Principi, 19 Vet. App. 1, 8-9 (2004).  Laypersons are competent to report objective signs of illness.

The term "Persian Gulf veteran" means a veteran who served on active military, naval, or air service in the Southwest Asia Theater of operations during the Persian Gulf War.  38 C.F.R. § 3.317(e)(1).  The DD Form 214 reflects that the Veteran served in Southwest Asia from October 2006 to September 2007; therefore, she is a Persian Gulf veteran as defined by 38 C.F.R. § 3.317.    

A "qualifying chronic disability" for VA purposes is a chronic disability resulting from (A) an undiagnosed illness, (B) a medically unexplained chronic multisymptom illness (such as chronic fatigue syndrome (CFS), fibromyalgia, or IBS) that is defined by a cluster of signs or symptoms, or (C) any diagnosed illness that the Secretary determines in regulation prescribed under 38 U.S.C.A. § 1117(d) warrants a presumption of service connection.  38 U.S.C.A. § 1117(a)(2); 38 C.F.R. § 3.317(a)(2)(i)(B).

"Objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to a physician, and other, non-medical indicators that are capable of independent verification.  To fulfill the requirement of chronicity, the illness must have persisted for a period of six months.  38 C.F.R. 
§ 3.317(a)(2), (3).  Signs or symptoms that may be manifestations of undiagnosed illness include, but are not limited to, the following: (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain; 
(6) neurologic signs or symptoms; (7) neuropsychological signs or symptoms; 
(8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; and (12) abnormal weight loss.  38 C.F.R. § 3.317(b).

Service Connection for a Right Knee Disorder 

The Veteran essentially contends that she developed right knee pain during active service in Southwest Asia that has continued since service separation.  See November 2012 VA examination report. 

First, while the November 2012 VA examiner "diagnosed" the Veteran with right knee "sprain," the Board finds that this is a reflection of the Veteran's reported right knee pain and not a diagnosed or identifiable underlying disorder.  Pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), appeal dismissed in part, and vacated and remanded in part sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  

However, as noted above, because the Veteran is a Persian Gulf veteran, the provisions of 38 C.F.R. § 3.117 apply.  In Joyner v. McDonald, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) overruled the U.S. Court of Appeals for Veterans Claims (Court) in its holding that pain alone was not a disability even as an undiagnosed illness.  766 F.3d 1393, 1395 (Fed. Cir. 2014).  The Federal Circuit specifically noted that the plain language of 38 U.S.C.A. § 1117 makes clear that pain, such as muscle pain or joint pain, may establish an undiagnosed illness that causes a qualifying chronic disability.  Id.

VA treatment records dated throughout the appeal period note that the Veteran has consistently reported right knee pain and has been prescribed pain medication, but no diagnosis associated with the right knee pain has been rendered.  See e.g., October 2011 VA treatment record.  A March 2008 private treatment record notes, based on x-rays of the right knee, an impression of minimal loss of articular space height at the medial joint compartment that can representative early degenerative changes.  The private treatment record does not note an actual right knee diagnosis.  An April 2008 VA treatment record notes that x-rays of the right knee were normal with no significant abnormalities noted.  A May 2011 MRI report notes no signs of meniscal or ligamentous injury in the right knee.

The November 2012 VA examination report notes that the Veteran reported right knee pain, including flare-ups of knee pain three times per week that is alleviated by oral medication.  Upon physical examination, range of motion testing reflected right knee flexion to 125 degrees with objective evidence of painful motion at 120 degrees and extension to 0 degrees without objective evidence of painful motion.  The VA examiner noted functional impairment of less movement that normal as well as tenderness or pain to palpation for the joint line or soft tissues of the right knee.  As noted above, the Board finds that the November 2012 VA examiner's "diagnosis" of right knee "sprain" is a reflection of the Veteran's reported right knee pain and not a diagnosed or identifiable underlying disorder.   

As noted above, the Veteran had service in the Southwest Asian Theater of operations during the Persian Gulf War.  As pertinent here, a "qualifying chronic disability" for VA purposes is a chronic disability resulting from an undiagnosed illness.  38 U.S.C.A. § 1117(a)(2); 38 C.F.R. § 3.317(a)(2)(i)(A).  Signs or symptoms that may be manifestations of undiagnosed illness include, but are not limited to, muscle and joint pain.  38 C.F.R. § 3.317(b); see also Joyner, 766 F.3d at 1395 (the plain language of 38 U.S.C.A. § 1117 makes clear that pain, such as muscle pain or joint pain, may establish an undiagnosed illness that causes a qualifying chronic disability).  Nexus evidence is not required.  Gutierrez, 19 Vet. App. at 10.  The Veteran, throughout the course of this appeal and to healthcare professionals, has consistently reported right knee pain.  The Veteran is competent to report any symptoms that come to her through the senses including painful limitation of motion.   

The evidence reflects symptoms of right knee joint pain consistent with a compensable disability rating of 10 percent.  38 C.F.R. § 4.71a (2015).  The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  Pursuant to 38 C.F.R. § 4.59, painful motion should be considered limitation of motion, even though a range of motion may be possible beyond the point when pain sets in.  See Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995).  When 38 C.F.R. § 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis contexts, the Board should address its applicability.  See Burton v. Shinseki, 25 Vet. App. 1 (2011) (holding that the Board had failed to address painful motion and the applicability of 38 C.F.R. § 4.59 to an initial disability rating for residuals of a left shoulder injury with surgical repair).  If the Veteran's knee disability does not warrant a compensable rating under the appropriate diagnostic codes based on limitation of motion, the minimum compensable rating (10 percent) may be assigned where there is satisfactory evidence of painful motion.  38 C.F.R. § 4.59; Burton, 25 Vet. App. at 1.

The Board finds that the criteria for a 10 percent disability rating under Diagnostic Code 5003, applying the principles of 38 C.F.R. § 4.59, for painful motion that is manifested to a noncompensable degree, is supported by the evidence in this case.  In statements made throughout the course of this appeal and to healthcare professionals, the Veteran has consistently reported right knee pain.  Further, the November 2012 VA examination report notes pain and noncompensable limitation of motion of the right knee.  Based on the above, service connection for undiagnosed right knee pain, as due to a qualifying chronic disability, is warranted.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.  The grant of presumptive service connection as due to a qualifying chronic disability renders moot other theories of service connection.         

Service Connection for Headaches

The contention liberally construed for the Veteran is that her claimed headaches are related to active service.  The Veteran contends that her headaches were incurred coincidental to active service, specifically during combat service in Iraq.  The Veteran contends that she was found fit at service enlistment without any headaches and, as such, service connection should be granted.  See June 2009 notice of disagreement, September 2010 substantive appeal (VA Form 9), February 2016 written statement.

The VA treatment records associated with the claims file note that the Veteran has reported headaches, but do not reflect a diagnosis of a headache disability.  An April 2008 VA general medical examination report notes that the Veteran reported headaches approximately two times per week that were alleviated by over the counter medications (which was also listed as the only treatment the Veteran has sought or received for the headaches).  Based only on the Veteran's subjective complaints, the April 2008 VA examiner noted that the Veteran had tensional headaches.  

A November 2012 VA examination report notes that, while the Veteran reported headaches, she did not have a diagnosed headache disability.  The November 2012 VA examiner noted that the Veteran did not have and had never had a diagnosed headache disability because there was no medical evidence of headaches and the medical records were silent as to any diagnosis of a headache disability.   

Service connection may only be granted for a current disability; when a claimed condition is not shown, there may be no grant of service connection.  See 38 U.S.C.A. § 1110; Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability).  "In the absence of proof of a present disability there can be no valid claim."  See Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992).  See also McClain v. Nicholson, 21 Vet. App. 319 (2007) (holding that service connection can also be warranted if there was a disability present at any point during the claim period, even if it is not currently present); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013) (holding that a current disability may include a diagnosis at the time the claim was filed or during its pendency).  

Based on the above, the Board finds that the weight of the evidence in this case is against finding a diagnosed headache disability at any point during the claim period or even recent diagnoses prior to the filing of the claim for service connection.  See Waters v. Shinseki, 601 F.3d 1274, 1277 (Fed. Cir. 2010) (stating that there must be "medically competent" evidence of a current disability) (emphasis added).  

Further, while, as a lay person, the Veteran is competent to symptoms of headaches, she does not have the requisite medical knowledge, training, or experience to be able to diagnose a headache disability - a medically complex neurological disability.  See Kahana v. Shinseki, 24 Vet. App. 428, 437 (2011) (recognizing ACL injury is a medically complex disorder that requires a medical opinion to diagnose and to relate to service or differentiate from in-service symptoms and diagnosis).  Neurological disorders are medically complex because of the multiple potential etiologies, can require specialized testing to diagnose, and observable symptomatology can overlap with other disorders.  Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (holding that rheumatic fever is not a condition capable of lay diagnosis).  Diagnosing neurological disorders, including those manifest by headaches, involves internal and unseen system processes unobservable by the Veteran, not simply observation of observable symptoms such as pain.  The Veteran has not been shown to have such knowledge, training, or experience.

However, as noted above, because the Veteran is a Persian Gulf veteran, the provisions of 38 C.F.R. § 3.117 apply.  Signs or symptoms that may be manifestations of undiagnosed illness include, but are not limited to, headaches.  38 C.F.R. § 3.317(b).  After a review of all the lay and medical evidence of record, the Board finds that the subjective symptoms of headaches reported by the Veteran have not manifested to a compensable degree during a six month period since service.  38 C.F.R. § 3.317(a)(1)(i).  Headaches/migraines are rated under 38 C.F.R. § 4.124a (2015), Diagnostic Code 8100.  Under Diagnostic Code 8100, a compensable (10 percent) disability rating is assigned for migraines with characteristic prostrating attacks averaging one in two months over the last several months.  

The VA treatment records, while noting the Veteran's subjective reports of headaches, do not note any prostrating attacks associated with the headaches.  The April 2008 and November 2012 VA examination reports also note no prostrating attacks associated with the headaches.  The Veteran has not reported any prostrating attacks in any lay statements during the course of this appeal or to healthcare professionals.  While the Veteran reported symptoms of headaches and takes over the counter medication to treat headaches, manifestations of the undiagnosed headache disorder do not more nearly approximate characteristic prostrating attacks averaging one in two months over the last several months to warrant a compensable (10 percent) rating under Diagnostic Code 8100 at any time during the appeal period.  See 38 C.F.R. § 4.124a.   

For the reasons discussed above, the Board finds that the weight of the evidence demonstrates that the Veteran does not have a current diagnosed headache disability or a current qualifying chronic disability characterized by symptoms of headaches that have manifested to a compensable degree during a six month period since service.  As such, service connection for headaches is not warranted.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application, and the claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  


ORDER

Service connection for undiagnosed right knee pain, as due to a qualifying chronic disability, is granted.

Service connection for headaches is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


